CM/ECF - District of Montana LIVE                              https://ecf.mtd.uscourts.gov/cgi-bin/DktRpt.pl?19793136698352-L_1_0-1
                           Case 1:19-cr-00337-JPO Document 4 Filed 05/10/19 Page 1 of 3


                                          U.S. District Court
                                     District of Montana (Billings)
                           CRIMINAL DOCKET FOR CASE #: 1:19-mj-00040-TJC-1


         Case title: USA v. Capser                                       Date Filed: 05/08/2019
         Other court case number: 19-cr-337 Southern District of New     Date Terminated: 05/09/2019
                                   York


         Assigned to: Magistrate Judge Timothy J.
         Cavan

         Defendant (1)
         Todd Capser                                     represented by Geoffrey T. Cunningham
         TERMINATED: 05/09/2019                                         PARKER, HEITZ & COSGROVE, PLLC
                                                                        401 N. 31st Street, Suite 805
                                                                        PO Box 7212
                                                                        Billings, MT 59103-7212
                                                                        406-245-9991
                                                                        Fax: 406-245-0971
                                                                        Email: Geoff@Parker-Law.com
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED
                                                                        Designation: Retained

                                                                          Samantha A. Howard
                                                                          PARKER, HEITZ & COSGROVE, PLLC
                                                                          401 N. 31st Street, Suite 805
                                                                          PO Box 7212
                                                                          Billings, MT 59103-7212
                                                                          406-294-9991
                                                                          Email: samanthahoward@parker-law.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Retained

         Pending Counts                                                   Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                Disposition
         None




1 of 3                                                                                                          5/10/2019, 12:12 PM
CM/ECF - District of Montana LIVE                                 https://ecf.mtd.uscourts.gov/cgi-bin/DktRpt.pl?19793136698352-L_1_0-1
                           Case 1:19-cr-00337-JPO Document 4 Filed 05/10/19 Page 2 of 3


         Highest Offense Level (Terminated)
         None

         Complaints                                                          Disposition
         18:1349.F -- CONSPIRACY TO
         COMMIT WIRE FRAUD; 18:1343 --
         WIRE FRAUD; 18:1028A(a)(1),
         1028A(b), 2 -- AGGRAVATED
         IDENTITY THEFT



         Plaintiff
         USA                                                represented by Colin M. Rubich
                                                                           U.S. ATTORNEY'S OFFICE - BILLINGS
                                                                           2601 2nd Avenue North, Ste 3200
                                                                           Billings, MT 59101
                                                                           406-247-4684
                                                                           Fax: 406-657-6989
                                                                           Email: colin.rubich@usdoj.gov
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Retained


         Date Filed        # Docket Text
         05/08/2019       1 Rule 5 Documents Received for Defendant From the Southern District of New York in
                            Montana as to Todd Capser. (JDR) (Entered: 05/08/2019)
         05/08/2019           Arrest (Rule 5) of Todd Capser (JDR) (Entered: 05/08/2019)
         05/08/2019           Set Hearing as to Todd Capser. Initial Appearance - Rule 5 set for 5/8/2019 at 02:30 PM
                              in Billings, MT before Magistrate Judge Timothy J. Cavan. (JDR) (Entered: 05/08/2019)
         05/08/2019       2 MINUTE ENTRY for proceedings held before Magistrate Judge Timothy J. Cavan:
                            Initial Appearance in Rule 5(c)(3) Proceedings as to Todd Capser held on 5/8/2019.
                            Defendant is present and in custody appearing on a warrant out of the Southern District
                            of New York with retained counsel Geoffrey Cunningham and Samantha Howard; AUSA
                            Colin Rubich for the govt. Deft is advised of his rights, including Rule 20 rights. Deft is
                            provided with a copy the Indictment filed in the originating District. Deft waives an
                            identity hearing. The USA advises the Court of surety bond request by the originating
                            district and moves for detention in the interim. Detention Hearing set for 5/9/2019 at
                            02:30 PM in Billings, MT before Magistrate Judge Timothy J. Cavan. Deft is ordered
                            detained and is remanded to the custody of the USMS pending a detention hearing.
                            Hearing commenced at 2:41 p.m. and concluded at 2:51 p.m. (Court Record: FTR Gold
                            recording) (USPO: Marcie Zink), (Law Clerk: S. Danno), (Hearing held in Billings -
                            BHC) (JDR) (Entered: 05/08/2019)




2 of 3                                                                                                             5/10/2019, 12:12 PM
CM/ECF - District of Montana LIVE                                     https://ecf.mtd.uscourts.gov/cgi-bin/DktRpt.pl?19793136698352-L_1_0-1
                           Case 1:19-cr-00337-JPO Document 4 Filed 05/10/19 Page 3 of 3

         05/09/2019       4 MINUTE ENTRY for proceedings held before Magistrate Judge Timothy J. Cavan:
                            Detention Hearing as to Todd Capser held on 5/9/2019. Defendant is present and in
                            custody appearing w/retained counsel Samantha Howeard; Colin Rubich appearing for
                            the govt. Defendant moves to vacate this hearing and refer it to the Southern District of
                            New York. Court grants the motion. Deft has been advised of his Rule 20 rights and right
                            to a detention hearing on his appearance in SDNY. Deft specifically reserves his right to
                            a detention hearing in SDNY and consents to transfer. Defendant is remanded to the
                            custody of the USMS for transfer to the Southern District of New York.Hearing
                            commenced at 2:46 p.m. and concluded at 2:49 p.m. (Court Record: FTR Gold
                            recording) (USPO: Marcie Zink), (Law Clerk: S. Danno), (Hearing held in Billings -
                            BHC) (JDR) (Entered: 05/09/2019)
         05/09/2019       6 COMMITMENT TO ANOTHER DISTRICT as to Todd Capser. Defendant committed to
                            the Southern District of New York. Signed by Magistrate Judge Timothy J. Cavan on
                            5/9/2019. (JDR) (Entered: 05/09/2019)
         05/09/2019       7 Transfer Letter sent to Southern District of New York as to Todd Capser via email. (JDR)
                            (Entered: 05/09/2019)



                                                        PACER Service Center
                                                          Transaction Receipt
                                                           05/10/2019 10:11:35
                                    PACER Login: us5070:2654438:0 Client Code:
                                    Description:   Docket Report   Search Criteria: 1:19-mj-00040-TJC
                                    Billable Pages: 2              Cost:           0.20




3 of 3                                                                                                                 5/10/2019, 12:12 PM
